 CRIMPTEX,INC. ET AL.595Crimptex,Inc. and its affiliates French-Tex of PuertoRico,Inc., Hamlet Industries,Inc. and Emtine, Inc.andUnion de Trabajadores de la Crimptex, Inc.afiliada al Sindicato Puertorriqueno de Trabaja-doresde la Amalgamated Meat Cutters andButchersWorkmen of North America,AFL-CIO.Case 24-CA-3367November 11, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 21, 1974, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it found,inter alia,thatRespondent had violated Section 8(a)(1) and (5) ofthe National Labor Relations Act, as amended, byrefusing, on May 11, June 19, and June 29, 1973, toexecute a collective-bargaining agreement previouslynegotiated by Respondent and the Union.Thereafter, onMay 27, 1975, the United StatesCourt of Appeals for the First Circuit granted theBoard's application for enforcement of its Order.2Thereafter, a dispute arose as to the effective dateof the collective-bargaining agreement that theBoard's Order requires the Respondent to 'execute.On August 21, 1975, counsel for the General Counselfiled a "Motion for Clarification of Decision andOrder," requesting that Respondent be= ordered toexecute the collective-bargaining agreement as ofMarch 23, 1973, the date on which the partiesconcluded their negotiations for the agreement. OnAugust 28, 1975, Respondent filed an "Opposition toGeneralCounsel'sMotion for Clarification ofDecision and Order." Respondent contends that theeffective date of the collective-bargaining agreementshould be the date of physical execution.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board's Decision and Order in relevant partrequired ' Respondent to take the following affirma-tive action:Recognize and bargain with the above-namedUnion as the exclusive representative of itsemployees in the appropriate unit and, uponrequest, execute with the above-named Union thecollective-bargainingagreement negotiated bythem and concluded on March 23, 1973.The collective-bargaining agreement "concluded onMarch 23, 1973" provides by its own terms that theagreement "shall become effective on the date of itsexecution and shall continue in effect for a period ofthree (3) years starting from said date."From the agreement of the parties, it is clear thatthe parties did not intend the agreement to becomeeffective on March 23, 1973, and that they intendedit to become effective upon execution. However, itdoes not follow that, where Respondent has delayedexecution of the agreement by its unlawful conduct,the date of physical execution of the agreement is theeffective date of said agreement. Rather, the crucialdate here is that initial date upon which,but forRespondent'sunlawfulconduct, the agreementwould have been executed. The Board has found,with the approval of the United States Court ofAppeals for the First Circuit, that Respondentinitiallyon May 11, 1973, unlawfully refused toexecute the collective-bargaining agreement negotiat-ed and concluded by the parties on March 23, 1973.Therefore, the effective date of the agreement is May11, 1973. To allow any later effective date of theagreement would permit Respondent to benefit fromits unlawful conduct.ORDERIt is hereby ordered that the Board's Decision andOrder in this matter be, and it hereby is, clarified toprovide in paragraph 2(a) of the Order that theRespondent, Crimptex, Inc., and its affiliates French-Tex of Puerto Rico, Inc., Hamlet Industries, Inc. andEmtine, Inc., San German, Puerto Rico, its officers,agents,successors,and assigns, shall take thefollowing affirmative action necessary to effectuatethe policies of the Act:"(a) Recognize and bargain with the above-namedUnion as the exclusive representative of its employ-ees in the appropriate unit and, upon request,execute, effective as of May 11, 1973, with the above-named Union the collective-bargaining agreementnegotiated by them and concluded on March 23,1973."'211 NLRB 8552 517F2d501.221NLRB No. 54